Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to remarks filed of 9/19/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-20) is/are rejected under 35 U.S.C. 102(a-1) as being anticipated by Avalos (10106342).
Regarding claim 1: Avalos discloses an automated docking bay (as shown in figures 1a,1b, 2 and 4 of Avalos and see associated descriptions for details) for serving a truck trailer, the docking bay comprising:
a programmable logic controller system configured to operate the docking bay (figure 4 and col. 2, lines 8-31 of Avalos);
a plurality of sensors configured to detect an orientation of the truck trailer with respect to the docking bay (col. 5, lines 33-43 of Avalos);
an outside lighting system configured to provide feedback to a truck driver during backing the truck trailer into the docking bay (col. 5, lines 60-66 of Avalos);
a vehicle restraint system configured to fixate the truck trailer within the docking bay (col. 5, lines 14-19 an col. 5, lines 48-54 of Avalos);
an overhead door configured to open once the truck trailer is fixated by the vehicle restraint system (col. 9, lines 16-19 of Avalos);
a dock leveler configured to deploy after the overhead door opens (col. 9, lines 19-21 of Avalos); and
a human machine interface system in communication with the programmable logic controller system and the plurality of sensors (col. 7, lines 19-22; col. 9, lines 43-49 and col. 10, lines 11-31 of Avalos). Thus, Avalos discloses a programmable logic controller and human interface system for the automated truck trailer docking with docking bay system algorithm.
Regarding claims 2, 3 and 4: Avalos discloses the plurality and an offset alignment onto the docking bay in col. 6, lines 15-39 of Avalos.
Regarding claim 5: Avalos discloses the ultrasonic sensor(s) in col. 5, lines 44- 47 of Avalos.
Regarding claims 6 and 7: Avalos discloses the restraint system in col. 1, line 66 to col. 2, line 7 of Avalos. 
Regarding claims 8 and 9: the vision sensor is considered an inherent because the laser guidance in col. 2, lines 41-42 of Avalos. 
Regarding claims 9, 10, 11 and 12: Avalos discloses the alignment the overhead door in col. 2, lines 32-57 and col. 3, lines 20-34 of Avalos. 
Regarding claims 13, 14,15 and 20: Avalos discloses human machine interface / (manual control) in col. 7, lines 19-22 of Avalos.
Regarding claim 16 and 17: Avalos discloses the touch screen in col. 7, lines 43- 46 of Avalos.
Regarding claims 18 and 19 : the calibration and test the system are considered an inherent function of the firmware synchronization processes.
Response to Arguments
Applicant's arguments filed 9/19/22 have been fully considered but they are not persuasive.
Regarding remarks (9/19/22) on pages 5 and 6: applicant argues that Avalos fails shows each and every elements and features of claim 1 as recited in figure 2 of Avalos and examiner failed to articulate the prima facie case requirements. As arguendo, the figure 2 of Avalos and instant figure 2 are similar with same features and numeral refences (verbatim); since, Avalos and applicant have the same assignee insuchas of similar endeavor of an automating docking bay with the truck trailer thereof. Thus, each and every elements and features of Avalos as a whole matched applicant’s arguments and the recitations of claim 1. Hence, the articulations of the prima facie case requirements of examiner has not failed. Moreover, it is self-evidence that each and every elements and features of the articulations of the prima facie case requirements have matched as recitations of claim 1 in Avalos as a whole.
Therefore, the rejection of claims stands.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Avalos (11511952) and Avalos (1069499) are cited for the control of the automation between the docking bay and the truck trailer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. WONG/Primary Examiner, Art Unit 2689